El Juez Asociado Señor Texidor,
emitió la opinión, del tribunal,
Aparece de los alegatos, y del documento presentado, que Domingo Falagán y Lobato, por escritura de fecba 1 de Octu-bre de 1929, vendió a la mercantil Falagán y Co., S. en O., de la que el vendedor, era a la sazón socio gestor, dos fincas urbanas. En la escritura compareció Domingo Falagán por sí como vendedor, y en representación de la social compra-dora.
Presentada la copia del documento al registro de la pro-piedad de Mayagüez, el registrador no admitió la inscripción, poniendo la siguiente, nota denegatoria:
“Denegada la inscripción solicitada de la compraventa qne com-prende el documento qne precede que es la escritura número 179, otorgada en esta ciudad, a Io. de octubre en Curso ante el notario José Sabater y García, con vista de otro documento, y en su lugar tomada la correspondiente anotación preventiva a favor de la mer-cantil adquirente allí donde se indica al margen de la descripción de cada finca, tomándose dicba anotación por término de 120 días a todos lo's efectos legales, porque de acuerdo con el derecho civil es inexistente el contrato a que se refiere la citada escritura por faltar el requisito del consentimiento cuya, esencia es el concurso de dos voluntades distintas, ya que el otorgante señor Falagán no podía prestárselo, ni legal ni psicológicamente, a sí mismo en su pretendido doble carácter de vendedor por sí y comprador como mandatario de la mercantil adquirente; y además, por la razón de que aun admi-tiendo la existencia del contrato é’ste fué otorgado con infracción del artículo 1362 del Código Civil, y es nulo con arreglo al artículo 4o. del mismo, por cuanto dicho señor Falagán no podía comprar con bienes de su mandante de cuya administración estaba encargado los que él le vendía por su propia cuenta.”
Contra esa nota recurre Domingo Falagán. En *426cuanto al segundo motivo de denegación, la nota es errónea. El artículo 1362 del Códig'o Civil de Puerto Rico prohíbe a los mandatarios comprar los bienes de cuya administración o enajenación están encargados. Falagán como mandatario de la social Falagán y Compañía, S. en C., no ha adquirido por compra bienes algunos de esa social de cuya administra-ción o enajenación esté encargado. No se encuentra este caso en la esfera del No. 2, artículo citado.
En cuanto al primer motivo de denegación, la nota del registrador es correcta. Es cierto que la sociedad Falagán y Co., S. en C., es una personalidad distinta de la de sus socios. Pero precisamente una de las más notables diferencias entre las personas individuales y las colectivas, legales, está en la forma de consentir. En el individuo su propia determinación, expresada por él mismo, es la regla corriente. En las personas jurídicas colectivas, la determinación, y el consentimiento no pueden expresarse más que a través de uno de los individuos que las componen o rigen. La abstracción con relación a los individuos no llega al ex-tremo que supone el apelante.
En este caso, Domingo Falagán hace la oferta, y Domingo Falagán la acepta. Este sería un caso rarísimo de consen-timiento. No hay concurso de voluntades (así en plural) o meeting of minds, porque no hay aquí miás que un solo cerebro que determine, y que mueva la voluntad. Cualquiera que sea la fuerza de una creación legal, ella no puede destruir las leyes dei la naturaleza.
En el caso Eastman et al. v. Wright et al., 6 Peck (Mass.) 316, 320, dijo la corte:
“. . . Pero es principio primordial que no importa las distintas capacidades en que una pér'sona pueda actuar, nunca puede con-tratar consigo misma, ni sostener un litigio contra sí misma. En forma alguna puede una persona obligar y estar obligada al mismo tiempo al cumplimiento de una prestación.”
*427Esta doctrina legal es esencialmente la misma del caso Gorham v. Mencham, 22 Atlantic Reporter 572.
No se ve contrato alguno en este caso, por falta del requi-sito esencial del consentimiento.
El caso Oxios v. Registrador, 39 D.P.R. 447, es distinto de éste en sus hechos fundamentales.

Se confirma la nota del Registrador de May agüéis en su primer motivo, y se revoca en lo demás.